Citation Nr: 1733110	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  16-51 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating higher than 30 percent for lumbar shrapnel wound healed with residual lumbar arthralgias and myalgias (lumbar spine disability). 

3.  Entitlement to a rating higher than 10 percent for cervical disc disease status post blast injury with residual pain. .  

4.  Whether the reduction of the evaluation of rhinitis from 10 percent to noncompensable was proper. 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	David Magann, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in January 2014, April 2015, and October 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in March 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, a higher rating for cervical disc disease, and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion limited to 30 degrees or less.  

2.  The March 2015 VA examination on the basis of which the evaluation of rhinitis was reduced from 10 percent to 0 percent was not as thorough as the August 2005 VA examination on which payments were authorized, as the former did not include X-ray findings. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for disability of the lumbar spine are satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a (2017). 

2.  The reduction of the rating assigned rhinitis from 10 percent to 0 percent was improper; the rating is restored.  38 U.S.C.A. §§ 1155, 503, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.97 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Lumbar Spine Disability 

The Veteran's lumbar spine disability has been assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Resolving reasonable doubt, the Board finds that the criteria for a 40 percent rating are satisfied based on lumbar flexion to 30 degrees or less.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a (2017), General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Private treatment records dated in October 2012 and January 2017 reflect that on examination, the Veteran's forward flexion of the lumbar spine was to 30 degrees or less.  A July 2016 private examination report authored by G. Adams, M.D., also states that the Veteran's lumbar spine flexion was to 30 degrees or less on examination.  Under the General Rating Formula, forward flexion of the thoracolumbar spine to 30 degrees or less is assigned a 40 percent rating.  38 C.F.R. § 4.71a. 

The evidence generally supports significant and debilitating low back pain.  Private treatment records show ongoing treatment for low back pain, including physical therapy.  They reflect that the Veteran has ongoing baseline pain treated with a TENS unit, and monthly flare-ups lasting one to three days of more severe pain.  The Social Security Administration (SSA) determined that the Veteran has been disabled since November 2010 due to his back disability.  

Although VA examination reports dated in December 2013, March 2015, and August 2016 reflect that flexion was found to exceed 30 degrees on examination, these findings do not outweigh the private examination findings showing flexion to 30 degrees of less.  Rather, they place the evidence in relative equipoise on this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In light of the private treatment records and the evidence of significant back pain, the benefit-of-the-doubt is resolved in favor of the claim.  See id.; 38 C.F.R. § 3.102.  

The criteria for a rating higher than 40 percent are not more nearly approximated, as the evidence shows that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. §§ 4.3, 4.71a.  


II. Rating Reduction of Rhinitis

The April 2015 rating decision reduced the rating assigned rhinitis from 10 percent to 0 percent effective March 20, 2015 based on VA examination findings on that date showing that the Veteran's rhinitis was no longer manifested by 50 percent nasal obstruction.  For the following reasons, the Board finds that the rating reduction was improper. 

As an initial matter, because the reduced evaluation of the Veteran's rhinitis did not result in a reduction or discontinuance of compensation being made, the due process procedures set forth in 38 C.F.R. § 3.105(e) (2017) do not apply.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991).  

The Veteran's rhinitis had been evaluated as 10 percent disabling since 2005 under 38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Id.  

As the 10 percent rating had been in effect for at least five years at the time of the rating reduction, the provisions of 3.344(a) and (b) apply.  These provisions provide, in pertinent part, that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with VA law.  Id.  Though there may be material improvement in the disability at issue, the rating agency must consider whether the evidence makes it certain that the condition will be maintained under the ordinary conditions of daily life.  Id.  If doubt remains, the rating agency will continue the rating in effect, and then determine how much time it will allow to elapse, as specified in the regulation, before reexamination will be made.  38 C.F.R. § 3.344(b).  

The March 2015 VA examination on which the rating reduction was based was not as thorough as the August 2005 VA examination, the findings of which were the basis of the initial 10 percent rating assigned.  Unfortunately, the August 2005 VA examination report appears to have been incompletely uploaded to the electronic claims file.  The actual examination findings pertaining to the Veteran's then-claimed allergies are not included in the available documents.  Nevertheless, the November 2005 rating decision that granted the 10 percent rating for rhinitis describes the findings in that report, stating that this examination included an x-ray study of the paranasal sinuses showing a mucocele in the right maxillary sinus.  The VA physician who conducted the examination indicated that there was an 80 percent blockage of the right nostril and 90 percent blockage of the left nostril, according to the rating decision.  The Board assumes that the rating decision accurately described the examination findings.  

Although VA examination reports dated in August 2011, December 2013, March 2015, and August 2016 all show examination findings of less than 50 percent nasal obstruction, and no complete obstruction on one side, none included x-ray findings.  Thus, these examinations were not as thorough as the August 2005 VA examination on which payments were authorized.  The Board lacks the medical expertise to determine whether an x-ray study of the sinuses is needed to assess whether and to what extent there is nasal obstruction.  Nevertheless, the fact remains that the August 2005 VA examination did include x-ray findings.  These findings were cited in the November 2005 rating decision in support of its grant of a 10 percent rating.  Thus, absent an x-ray study, the Board cannot conclude that the March 2015 VA examination was as thorough as the August 2005 VA examination.  See 38 C.F.R. § 3.344(a). The Board also notes that in the July 2016 private examination report, Dr. Adams found 50 percent obstruction of the nasal passageway, which brings into question whether there has in fact been sustained improvement. 

Accordingly, the reduction of the rating assigned rhinitis from 10 percent to 0 percent was improper, and the 10 percent rating is restored.  See 38 C.F.R. § 3.344. 


ORDER

A rating of 40 percent for lumbar shrapnel wound healed with residual lumbar arthralgias and myalgias is granted, subject to the laws and regulations governing payment of monetary benefits. 

The 10 percent rating assigned rhinitis is restored effective March 20, 2015; the appeal is granted. 



REMAND

The remaining issues on appeal must be remanded for further development or action by the AOJ.

Regarding service connection for sleep apnea, A VA medical opinion must be obtained as to whether it was incurred in active service, or was caused or has been aggravated by service-connected rhinitis or posttraumatic stress disorder (PTSD).  

Regarding a higher rating for disc disease of the cervical spine, a new VA examination must be performed that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2016 VA examination report provides range of motion results, but does not specify whether the type of testing on which these results were based was active or passive, or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and passive testing was deemed not warranted, the examiner did not state this in the report.  

The issue of entitlement to TDIU must be readjudicated by the AOJ with consideration of the recent grant of service connection for PTSD in a separate Board decision, following any further development deemed warranted.  Accordingly, the Board will not address this issue at this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Add to the claims file any recent outstanding VA treatment records for the Veteran. 

2.  Obtain a VA medical opinion on the issues of direct and secondary service connection for sleep apnea.  
The examiner should address the following:
a) Direct service connection: Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is directly linked to active service.  The Veteran and his spouse testified that he has been snoring since active service.  See March 2017 Hearing Transcript.
b) Secondary service connection: If a favorable opinion is not rendered regarding direct service connection, whether it is at least as likely as not that sleep apnea was caused or aggravated by service-connected rhinitis and/or PTSD.  

The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Arrange for a new VA examination of the Veteran's cervical spine that complies with Correia.  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

4.  Finally, after assigning an initial rating for PTSD, and after completing any other development that may be indicated, readjudicate the issues of entitlement to TDIU, service connection for sleep apnea, and an increased rating for cervical disc disease.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


